Filed 9/19/16 P. v. Jacobo CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068308

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD251966)

FREDERICK JACOBO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Melinda J.

Lasater, Judge. Affirmed.



         Kurt David Hermansen, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr. and Quisteen S.

Shum, Deputy Attorneys General, for Plaintiff and Respondent.

         The fact that a person is being detained in a custodial facility by itself does not

require that when, in the course of investigating a crime or violation of rules that occurred
in the facility, guards or correctional officers must provide the detainee with a Miranda1

warning before speaking to the detainee about the crime or violation. A detainee must be

given a Miranda warning only when, under all the circumstances, a reasonable person

would not have felt at liberty to terminate questioning by investigators.

       Here, the trial court found, and the record fully supports its finding, a deputy

sheriff at a local jail was not required to admonish defendant and appellant Frederick

Jacobo while questioning him about a razor blade found hidden in his possessions. Thus,

the trial court did not err in denying defendant's motion to suppress statements he made to

the deputy sheriff. Accordingly, we affirm defendant's conviction of possessing a sharp

instrument in a penal institution, as well as a finding he was armed with a deadly weapon.

(Pen. Code,2 §§ 4502, subd. (a), 667, subd. (e)(2)(C)(iii) & 1170.12, subd. (c)(2)(C)(iii).)

                   FACTUAL AND PROCEDURAL BACKGROUND

       While being held in custody pending trial in an unrelated homicide,3 defendant

hid a razor blade, wrapped in paper, in the spine of a book he was reading. A deputy

sheriff at the facility where defendant was being held discovered the razor blade during a

routine "hygiene search" of defendant's bunk. Upon discovering the razor blade, the

deputy separated defendant from other detainees and placed him in a holding cell used for

interviews and for holding detainees while waiting for transportation to and from courts.

Defendant was strip searched, and no additional contraband was discovered. After

1      Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).

2      All further statutory references are to the Penal Code.

3     Defendant was eventually acquitted of all charges against him related to the
homicide.
                                              2
defendant dressed, the deputy interviewed defendant; however, before doing so, the

deputy told defendant that he did not have to answer any of the deputy's questions and

that defendant could stop the interview at any time. The holding cell where the interview

took place was approximately 100 yards from defendant's cell and bunk. During the

interview, the door to the holding cell was open, but the deputy stood in the doorway

while interviewing defendant.

       The deputy asked defendant if the book and razor blade belonged to him.

Defendant admitted the book was his and stated: " 'Just charge me for it. If you found it

in my stuff, just charge me for it.' " When the deputy asked defendant where he got the

razor blade, defendant responded by asking the guard, " 'Who gives us razors every

day?' " In response to a further question, defendant stated that he would not have had the

razor blade " 'if the deputies were doing their jobs.' "

       Although defendant was not given any Miranda warning prior to making those

statements to the deputy, the trial court denied defendant's motion to suppress them. The

trial court found that, in light of the entire circumstances in which the statements were

made, defendant was not subject to a level of coercion which required that he be given an

express Miranda warning.

       As we indicated, the jury found defendant guilty of possessing a sharp instrument

in a penal institution as well as being was armed with a deadly weapon. (§§ 4502,

subd. (a), 667, subd. (e)(2)(C)(iii) & 1170.12, subd. (c)(2)(C)(iii).) Defendant admitted

four prior prison terms and two "strike" convictions. The trial court sentenced defendant

to an indeterminate term of 25 years to life.

       Defendant filed a timely notice of appeal. On appeal, he argues the trial court

                                                3
erred in denying his motion to suppress the statements he made to the deputy sheriff

following discovery of the razor blade.

                                      DISCUSSION

                                             I

       "[I]t has been repeatedly recognized it is difficult to apply basic Miranda

principles in the context of questioning directed to a prisoner who is already under

detention in a custodial facility. 'Courts have rightfully concluded that while the Miranda

considerations are quite relevant within prison walls, the definition of custody must take

into account the highly regulated life of inmates.' " (People v. Macklem (2007) 149
Cal. App. 4th 674, 692.) Thus, it is now clear that "imprisonment alone is not enough to

create a custodial situation within the meaning of Miranda." (Howes v. Fields (2012)

___U.S.___ [132 S. Ct. 1181, 1190] (Fields).) There are three grounds for this

conclusion. First, "questioning a person who is already serving a prison term does not

generally involve the shock that very often accompanies arrest." (Ibid.) "Second, a

prisoner, unlike a person who has not been sentenced to a term of incarceration, is

unlikely to be lured into speaking by a longing for prompt release." (Id. at p. 1191.)

"Third, a prisoner, unlike a person who has not been convicted and sentenced, knows that

the law enforcement officers who question him probably lack the authority to affect the

duration of his sentence." (Ibid.)

       "In short, standard conditions of confinement and associated restrictions on

freedom will not necessarily implicate the same interests that the Court sought to protect

when it afforded special safeguards to persons subjected to custodial interrogation. Thus,

service of a term of imprisonment, without more, is not enough to constitute Miranda

                                             4
custody." (Fields, supra, 132 S.Ct. at p. 1191.) Rather, "[w]hen a prisoner is questioned,

the determination of custody should focus on all of the features of interrogation. These

include the language that is used in summoning the prisoner to the interview and the

manner in which the interrogation is conducted." (Id. at p. 1192.)

       In Fields, the court expressly rejected a contention that separating an inmate from

other inmates for questioning was coercive and sufficient to give rise to Miranda

custody: "Isolation from the general population is often in the best interest of the

interviewee and, in any event, does not suggest on its own the atmosphere of coercion

that concerned the Court in Miranda." (Fields, supra, 132 S.Ct. at p. 1192.)

       In Fields, an inmate was serving a sentence when he was escorted to a conference

room in a jail and subjected to what turned out to be a five- to seven-hour interrogation.

The inmate was questioned about allegations he had engaged in sexual relations with a

12-year-old boy. Eventually, he confessed to engaging in sex acts with the boy. At the

beginning of the interview, the inmate was told he was free to leave at any time and

return to his cell; he was not handcuffed or subjected to any other physical restraints.

However, both of the interrogators were armed. The door to the conference room was

sometimes open and sometimes shut. At one point, when the inmate became upset, one

of the deputies interrogating him used an expletive and told him he could return to his

cell if he did not want to cooperate. In finding that the inmate was not in custody for

purposes of applying Miranda, the court relied "especially" on the "undisputed fact that

[the inmate] was told that he was free to end the questioning and to return to his cell."

(Fields, supra, 132 S.Ct. at p. 1194.)



                                              5
                                              II

       In reviewing a trial court's determination that a defendant was not subjected to an

interrogation which required a Miranda warning, we are bound by the trial court's factual

determinations but independently determine whether, given those facts, a reasonable

person would have felt free to end the interrogation. (People v. Moore (2011) 51 Cal. 4th
386, 395.)

       Here, we have no difficulty determining that defendant was in fact free to end his

interrogation. Of critical importance, there is no dispute he was told at the outset that he

could end the interview. (See Fields, supra, 132 S.Ct. at p. 1194.) By all accounts, the

interview only lasted a few minutes, during which defendant's somewhat belligerent

responses demonstrated he certainly did not believe he was being questioned about

anything serious or substantial. Defendant was not handcuffed or shackled but,

consistent with the reasoning in Fields, merely separated from other prisoners. Given the

potential threat the razor blade would pose to other prisoners as well as jail personnel, the

private interview served defendant's interests as well as the interests of the investigators.

       Admittedly, the facts here are distinguishable from those considered in Fields, in

that, prior to questioning defendant, the deputy subjected him to a strip search. Given

that a lethal weapon had been found in defendant's bunk, a strip search was certainly

justified on safety grounds. More importantly, however, given that the search was

performed on a relatively long-term inmate, as opposed to an arrestee who had not yet

spent a day in custody, the strip search was not something that would amount to a new,

shocking, or intimidating event that would, or was calculated to, break down defendant's

free will. Relatively long-term jail detainees, such as defendant, are subject to a

                                              6
continuous and fairly substantial loss of privacy, including, as the record here shows,

"hygiene searches" of their bunks and belongings. (See Fields, supra, 132 S.Ct. at

pp. 1190-1191.)

       In short, given the objective circumstances of the interrogation, defendant was not

in Miranda custody and the trial court did not err in denying his motion to suppress his

statements.

                                      DISPOSITION

       The judgment of conviction is affirmed.



                                                                                BENKE, J.

WE CONCUR:



McCONNELL, P. J.



IRION, J.




                                             7